DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 12/31/2020 has been entered. Claims 11-22 and 33-35 are cancelled.  Claims 4, 9, 10, 26, 28, 31 and 32 are amended. Therefore, claims 1-10 and 23-32 are pending and addressed below.    











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over KIM Taehyoung et al (US 20200367253), hereinafter Kim, in view of LIU ZHENG et al (IDS Reference CN103716144A), hereinafter Liu.
IDS Reference of CN103716144A is in a foreign language. An attached English translation of the same was used for the citations below.
Regarding claims 1, 6, 23 and 28, Kim teaches, a method for configuring a physical downlink control channel, applied to a base station device / a method for receiving configuration information of a physical downlink control channel, applied to a terminal device / a communication device, comprising: 
sending the dynamic signaling to the terminal device, wherein the dynamic signaling is used to indicate first configuration information of a search space, and the first configuration information is used to indicate that the terminal device monitors a physical downlink control channel (PDCCH) (Kim: [144]-[145], teaches sending MAC-CE (i.e. a type of dynamic signaling) to UE to indicate a search space configuration for PDCCH monitoring. Dynamic signaling is interpreted as a signaling between the BS and UE that is sent as needed, and RRC, DCI, MAC-CE can be one of those signaling as they are sent between BS and UE dynamically during the time UE is connected to the BS).
acquiring state information of a terminal device and generating a dynamic signaling based on the state information of the terminal device, wherein the state information of the terminal device comprises service state information of the terminal device or channel state information of the terminal device.
However, in the same field of endeavor, Liu teaches, acquiring state information of a terminal device and generating a dynamic signaling based on the state information of the terminal device, wherein the state information of the terminal device comprises service state information of the terminal device or channel state information of the terminal device (Liu: p.2 l.1-7, p.4 l.14-27, p.5 l.2-6, p.8 l.26-29, p.9 l.1-4, teaches base station (BS) gets channel state information and UE (service) category from the UE for generating RRC signaling (i.e. a type of dynamic signaling) that includes aggregation level set, search space etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim’s method/communication devices to include acquiring state information of a terminal device and generating a dynamic signaling based on the state information of the terminal device, wherein the state information of the terminal 
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method performing ePDCCH related configuration and obtaining the configuration in order to avoid large number of blind decoding for PDCCH (Liu: p.1, l.8-22).
Regarding claims 23 and 28, Kim further teaches, a memory, and a processor (Kim: Figs. 15 and 16, a wireless communication device (BS and UE) inherently comprises memory and processor).
Regarding claims 2, 7, 24 and 29, Kim, in view of Liu, teaches the methods/ communication devices, as outlined in the rejection of claims 1, 6, 23 and 28.
Kim further teaches, wherein the first configuration information comprises at least one piece of the following information: information of a configuration set of an aggregation level of the PDCCH in the search space needed to be monitored by the terminal device (Kim: [72], [97], [129], [132], teaches PDCCH search space configuration comprises aggregation level. This satisfies “at least one of” criteria of the claim), information of a position of a candidate resource contained in each of aggregation levels of the PDCCH in the search space needed to be monitored by the terminal device, information of a search space set of the PDCCH needed to be monitored by the terminal device (kim: [144], TABLE 12, teaches indication for selection of a search space configuration. This satisfies “at least one of” criteria of the claim), or indication information for channel estimation based on a broadband demodulation reference signal in the condition that the terminal device demodulates the monitored PDCCH.
Regarding claims 3, 8, 25 and 30, Kim, in view of Liu, teaches the methods/ communication devices, as outlined in the rejection of claims 1, 6, 23 and 28.
Kim further teaches, further comprising, before sending the dynamic signaling: sending a radio resource control (RRC) signaling used to indicate second configuration information of a search space (Kim: [144], one or more PDCCH search space configuration is the second configuration), wherein the first configuration information of the search space indicated by the dynamic signaling is a subset of the second configuration information (Kim: [145], MAC-CE is a type of dynamic signaling to indicate a PDCCH search space configuration (i.e. first configuration) out of plurality of search space configurations).
Regarding claims 4, 9, 26 and 31, Kim, in view of Liu, teaches the methods/ communication devices, as outlined in the rejection of claims 1, 6, 23 and 28.
Kim further teaches, wherein the dynamic signaling comprises at least one of: a media access control (MAC) layer signaling, a group downlink control channel signaling or a user-specific downlink control channel signaling (Kim: [145], “MAC CE signaling or L1 signaling (e.g., common DCI, group-common DCI, or UE-specific DCI)”).
Regarding claims 5, 10, 27 and 32, Kim, in view of Liu, teaches the methods/ communication devices, as outlined in the rejection of claims 4, 9, 26 and 31.
Kim further teaches, wherein in the condition that the dynamic signaling is the group downlink control channel signaling or the user-specific downlink control channel signaling, sending the dynamic signaling to the terminal device comprises: sending the dynamic signaling to the terminal device in a preset time window. (Kim: [145], [122] “The eNB may transmit a configuration switching indicator to the UE in a specific slot, ...”, switching indicator is carried in a dynamic signaling (e.g. MAC-CE)).
Regarding claims 10 and 32, Kim’s teaching satisfies “or” criteria of the claim.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472